DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on 8/5/22. As directed by the amendment: no claims have been amended, claims 2-7 remain canceled, and no new claims have been added. Thus, claims 1 and 8-47 are presently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-16, 19, 22-25, 28, 30, 36-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac (2010/0258122) in view of Guyuron et al. (2013/0019872), Waters et al. (2006/0249161), Rutter (2005/0133038), Banner et al. (2004/0003814), Enk (2010/0229863) and Boussignac (6,363,935).
Regarding claim 1, in fig. 4 Boussignac discloses an apparatus for nasally delivering a supraglottic jet ventilation, the apparatus comprising: a) an elongated flexible tube (4, [0028]) having: i) an annular cylindrical wall (wall of 4, see fig. 2) defining at least one tube lumen 5 extending substantially the entire length thereof, said cylindrical wall having external and internal surfaces and having proximal (near 6) and distal ends (near 7), ii) a first catheter lumen (upper channel 8, in the embodiment in which there is only one auxiliary channel 8, see abstract and claim 1 “at least one auxiliary channel”) extending lengthwise within said cylindrical wall between said external surface and said internal surface and along a dorsal region thereof, said first lumen having a first opening (at 11) through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening 18 through the internal surface of said cylindrical wall adjacent the distal end thereof, iii) a second catheter lumen 22 extending lengthwise within said cylindrical wall along a ventral region thereof, said lumen having a first opening (where 24 connects with 31) through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening 22A through a distal face of said cylindrical wall at the distal end of said cylindrical wall; but is silent regarding b) a first catheter extending dorsally through said first catheter lumen, said first catheter having a proximal end extending outside of said cylindrical wall through said first opening and having a distal end extending into said tube lumen through said second opening; c) a second catheter extending ventrally through said second catheter lumen, said second catheter having a proximal end extending outside of said cylindrical wall through said first opening and having a distal end extending through said second opening. However, in fig. 4 Guyuron teaches a first catheter 28 extending dorsally through said first catheter lumen 34, and having a distal end extending into said tube lumen through said second opening at 32, a second catheter 29 extending ventrally through said second catheter lumen 35. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Boussignac’s lumens with catheter’s extending through them, as taught by Guyuron, for the purpose of providing removable catheters through the lumens so that they can be easily cleaned. The modified Boussignac discloses that said first catheter having a proximal end extending outside of said cylindrical wall through said first opening (since the catheter is supplied into the lumen via the first opening at 11 through the second opening at 18 of Boussignac); c) said second catheter having a proximal end extending outside of said cylindrical wall through said first opening and having a distal end extending through said second opening (since the lumen of Boussignac ends from the first opening outside of said cylindrical wall to the distal end having the second opening). The modified Boussignac is silent regarding that the apparatus has a marker present along the external surface of said cylindrical wall, wherein said marker comprises a ruler marking and is present adjacent the proximal end of said tube, wherein said marker indicates the distance between the marker and the distal end of the tube. However, in fig. 10 Waters teaches a nasal catheter 22 having a depth of insertion scale 50 at a proximal end of the catheter, the scale 50 indicates the distance between the marker and the distal end of the tube (each mark gives an indication of the distance between each mark and the distal end of the tube since the first mark closest to the distal end is for the youngest patient, which is the shortest distance to the end of the distal and the each mark proximal is spaced further from the distal end). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s tube with ruler markings, as taught by Waters, for the purpose of providing comfort to the user and appropriate insertion depth. The modified Boussignac is silent regarding a moveable stopper or a ring slidable along at least the proximal end of said elongated flexible tube to maintain the depth of the apparatus in the nasal cavity after proper airway placement. However, in fig. 1-2 Rutter a ring slidable along at least the proximal end of said elongated flexible tube (14 [0026]) to maintain the depth of the apparatus in the nasal cavity after proper airway placement [0026]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's nasal tube with a slidable ring, as taught by Rutter, for the purpose of holding the tube securely in the user’s nasal cavity. The modified Boussignac is silent regarding a pressure sensor located on the internal surface of said cylindrical wall. However, in fig. 8 Banner teaches pressure sensor 200 located on an inner wall of an endotracheal tube [0068]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s internal surface of the cylindrical wall with a pressure sensor, as taught by Banner, for the purpose of providing patient breathing monitoring [0068]. The modified Boussignac discloses a balloon cuff ([0027] Boussignac), but is silent regarding that the balloon cuff extends substantially along the external surface of said cylindrical wall, wherein said balloon cuff is coupled to the distal end of said tube. However, Enk teaches a tube for insertion via the nose [0033] having an inflatable cuff [0032] extending substantially along the external surface of said cylindrical wall (fig. 1), wherein said balloon cuff is coupled to the distal end of said tube (fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s balloon with an inflatable balloon at the distal end, as taught by Enk, for the purpose of providing a seal within a user during ventilation during use as an endotracheal tube ([0027] Boussignac). The modified Boussignac discloses that the apparatus has said pressure sensor and further comprises a pressure detector (60 of Banner) coupled to said pressure sensor ([0068] Banner), but is silent regarding that said pressure detector is coupled to a jet ventilator to initiate a jet pulse when the subject inhales or breathes in air and to synchronize the jet pulse with the subject’s breathing. However, Boussignac ‘935 discloses a pressure detector coupled to a jet ventilator to initiate a jet pulse when the subject inhales or breathes in air (Col. 3, ll. 37-47) and to synchronize the jet pulse with the subject’s breathing (Col. 3, ll. 37-47). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac ‘122’s pressure sensor with the addition of a connection to the jet ventilator to initiate a jet pulse when the subject inhales or breathes in air, as taught by Boussignac ‘935, for the purpose of allowing for exhalation and preserving oxygen for when a user inhales. 
Regarding claim 8, the modified Boussignac discloses that the apparatus further comprises an attachment mechanism capable of securing the apparatus to a subject’s face ([0026] Rutter), and wherein said attachment mechanism comprises a movable clip wrapped around a substantial portion of the external surface of said cylindrical wall ([0026] Rutter). 
Regarding claim 9, the modified Boussignac discloses a flexible wire or rope (16, [0028] Rutter) coupled to said movable clip in order to secure the apparatus to the subject's face after the placement of the apparatus on the subject's face (Fig. 1-2 Rutter). 
Regarding claim 10, the modified Boussignac discloses that the first or the second catheter is adapted to accommodate a jet ventilator or oxygen insufflator (first catheter, Boussignac [0015]), and wherein the other of the first or second catheter is adapted to monitor CO2 (second catheter, Boussignac [0047]).
Regarding claim 11, the modified Boussignac discloses that the first catheter is adapted to accommodate a jet ventilator or oxygen insufflator and the second catheter is adapted to monitor CO2 (first catheter, Boussignac [0015] and second catheter, Boussignac [0047]).
Regarding claim 12, the modified Boussignac discloses that the first catheter is adapted to monitor CO2 and the second catheter is adapted to accommodate a jet ventilator or oxygen insufflator (since they are both catheters that open into the user, they are adapted to either monitor CO2 or accommodate a jet ventilator or oxygen insufflator). 
Regarding claim 13, the modified Boussignac discloses that the first catheter or the second catheter is adapted to accommodate a jet ventilator or oxygen insufflator (first catheter, Boussignac [0015]), and wherein the inner diameter of the catheter lumen of the catheter adapted to accommodate the jet ventilator or oxygen insufflator is smaller than the inner diameter of said tube (Fig. 4 Boussignac).
Regarding claim 14, the modified Boussignac discloses that the distal end of the catheter adapted to accommodate the jet ventilator or oxygen insufflator is set back relative to the distal end of the catheter adapted to monitor CO2 in the direction of the tube lumen proximal end (Fig. 4 Boussignac).
Regarding claim 15, the modified Boussignac discloses that the catheter lumen of the catheter adapted to accommodate the jet ventilator or oxygen insufflator and/or the catheter lumen of the catheter adapted to monitor CO2 has an inner diameter of between about 0.1 mm and 2.5 mm ([0033] 80 microns = 0.8 mm Boussignac).
Regarding claim 16, the modified Boussignac discloses that said tube has an inner diameter of between about 1 mm and 10 mm ([0030] Boussignac).
Regarding claim 19, the modified Boussignac further discloses a jet ventilation source for providing jet ventilation through the catheter adapted to accommodate the jet ventilator or oxygen insufflator ([0015][0034] Boussignac).
Regarding claim 22, the modified Boussignac is silent regarding that the apparatus has a length of between about 2 and 20 cm. However, Enk teaches a nasal catheter having a length between about 2 and 20 cm [0032]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s length with a length between 2 and 20 cm, as taught by Enk, for the purpose of providing an alternate length of nasally inserted ventilation tube having the predictable results of nasal insertion that allows for ventilation of a user. 
Regarding claim 23, the modified Boussignac discloses a method of ventilating and/or oxygenating a subject with compromised breathing, comprising: a) within a nasal airway of said subject, positioning an apparatus of claim 10 ([0027] Boussignac); b. initiating jet ventilation through said catheter adapted to accommodate the jet ventilator or oxygen insufflator using a jet ventilator or device ([0015] Boussignac).
Regarding claim 24, the modified Boussignac discloses that the subject is afflicted with a disease or condition resulting in compromised breathing ([0027] at least sleep apnea, Boussignac).
Regarding claim 25, the modified Boussignac discloses that the disease or condition is respiratory depression, apnea, hypoxia, hypercapnia, or any combination thereof ([0027] at least sleep apnea, Boussignac).
Regarding claim 28, the modified Boussignac discloses that the subject is undergoing tracheal intubation ([0027] Boussignac). 
Regarding claim 30, the modified Boussignac discloses a system for ventilating and/or oxygenating a subject with compromised breathing, the system comprising: a) the apparatus of claim 10 ([0027] Boussignac); b) a jet ventilator or device ([0015] Boussignac); and c) a CO2 monitoring device (35 Boussignac).
Regarding claim 36, the modified Boussignac '122 is silent regarding a central control unit. However, Boussignac ‘935 teaches a central control unit 22 and a sensor 33. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac ‘122’s apparatus with the addition of a central control unit and sensor, as taught by Boussignac ‘935, for the purpose of controlling the pressure provided to the user. 
Regarding claim 37, the modified Boussignac ‘122 discloses that the central control unit comprises a pressure sensor (33 Boussignac ‘935), a computer (22 Boussignac ‘935) to integrate breathing signal and provide a triggering signal for a jet ventilator to synchronize the jet pulse from the jet ventilator with spontaneous breathing of the subject (Col. 3, ll. 37-47 Boussignac ‘935).
Regarding claim 39, the modified Boussignac discloses that the CO2 monitor measures end tidal CO2 ([0047] Boussignac).

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 1 above, in further view of Wei (2005/0179360). 
Regarding claim 17, the modified Boussignac is silent regarding a visual monitoring unit for observing the vocal cords. However, Wei teaches a visual monitoring unit for observing the vocal cords [0058]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's apparatus with the addition of a visual monitoring unit, as taught by Wei, for the purpose of providing intubation guidance. 
Regarding claim 18, the modified Boussignac discloses that said visual monitoring unit is positioned within said tube lumen ([0058] Wei).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 19 above, in further view of Richey, II (2002/0104536). 
Regarding claim 20, the modified Boussignac is silent regarding that said CO2 monitor is coupled to the jet ventilation source to initiate a jet pulse when a subject inhales or breathes in air. However, Richey teaches a CO2 monitor coupled to a bi-level source to initiate a higher pulse when a subject inhales or breathes in air [0007]-[0008]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's CO2 monitor and jet ventilation source with a coupling between the two to initiate a pulse when the subject inhales, as taught by Richey, for the purpose of providing timing respiratory therapy. 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 19 above, in further view of Kimm et al. (2013/0133655) and Jensen (4,821,709). 
Regarding claim 21, the modified Boussignac is silent regarding that the jet ventilation source is controlled for jet pulse frequency, pulse pressure and inspiratory/expiratory ratio (I/E) ratio. However, Kimm teaches a jet ventilation source is controlled for jet pulse frequency [0016], pulse pressure [0016][0044] and inspiratory/expiratory ratio (I/E) ratio [0016]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s jet ventilation source control with control of jet pulse frequency, pulse pressure and inspiratory/expiratory ratio (I/E) ratio, as taught by Kimm, for the purpose of providing appropriate respiratory therapy for the particular user. The modified Boussignac is silent regarding that the jet ventilation source is controlled for the oxygen concentrations in the jet pulse. However, Jensen teaches a jet ventilation source is controlled for the oxygen concentrations in the jet pulse (Col. 13, ll. 61-66). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s ventilator with controlled oxygen and air sources, as taught by Jensen, for the purpose of altering the delivering oxygen concentration to the user. 

Claim 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 23 above, in further view of Angelico et al. (2014/0034054). 
Regarding claim 26, the modified Boussignac is silent regarding that the subject is obese. However, Angelico teaches varying respiratory therapy to a user if they are obese. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's subject with an obese subject, as taught by Angelico, for the purpose of providing appropriate therapy depending on the size of the user. 
Regarding claim 27, the modified Boussignac is silent regarding that the subject is in a prone position. However, in fig. 1 Angelico teaches a subject in a prone position. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s subject position with a subject in the prone position, as taught by Angelico, for the purpose of providing comfort to the user and ease of delivery of respiratory therapy to a user. 

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 23 above, in further view of Villareal et al. (2002/0069877). 
Regarding claim 29, the modified Boussignac is silent regarding that the subject is under heavy sedation during a surgery. However, Villareal teaches a subject is under heavy sedation during a surgery receiving jet ventilation [0036][0042]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's subject with a subject under heavy sedation during a surgery, for the purpose of providing respiratory therapy to a user during surgery if needed.

Claims 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 30 above, in further view of Wei (2005/0179360). 
Regarding claim 31, the modified Boussignac is silent regarding a unit for viewing vocal cords. However, Wei teaches a visual monitoring unit for observing the vocal cords [0058]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's apparatus with the addition of a visual monitoring unit, as taught by Wei, for the purpose of providing intubation guidance. 
Regarding claim 32, the modified Boussignac discloses that said unit for viewing vocal cords is a fiber optic unit ([0031] Wei).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 30 above, in further view of Kimm et al. (2013/0133655). 
Regarding claim 33, the modified Boussignac is silent regarding that the jet the jet ventilator generates jet pulses. However, Kimm teaches a jet ventilation source that generates jet pulses [0016]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s jet ventilation with a jet ventilator that generates pulses, as taught by Kimm, for the purpose of providing an alternate jet ventilation respiratory therapy for the particular user. 

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk, Boussignac and Kimm, as applied to claim 33 above, in further view Jensen (4,821,709). 
Regarding claim 21, the modified Boussignac is silent regarding that the jet ventilation source is capable of being adjusted for jet pulse frequency, pulse pressure (driving pressure) and inspiratory/expiratory ratio (I/E) ratio. However, Kimm teaches a jet ventilation source is controlled for jet pulse frequency [0016], pulse pressure [0016][0044] and inspiratory/expiratory ratio (I/E) ratio [0016]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s jet ventilation source control with control of jet pulse frequency, pulse pressure and inspiratory/expiratory ratio (I/E) ratio, as taught by Kimm, for the purpose of providing appropriate respiratory therapy for the particular user. The modified Boussignac is silent regarding that the jet ventilation source is capable of being adjusted for the inspiratory oxygen concentrations. However, Jensen teaches a jet ventilation source is controlled for the inspiratory oxygen concentrations (Col. 13, ll. 61-66). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s ventilator with controlled oxygen and air sources, as taught by Jensen, for the purpose of altering the delivering oxygen concentration to the user. 

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 30 above, in further view of Wei (2005/0179360). 
Regarding claim 35, the modified Boussignac is silent regarding comprising a mechanism for applying suction to the apparatus through the tube lumen. However, Wei teaches a mechanism for applying suction to the apparatus through the tube lumen [0041]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's apparatus with the addition of a suction, as taught by Wei, for the purpose of removing unwanted secretions. 

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 30 above, in further view of Kimm et al. (2013/0133655). 
Regarding claim 38, the modified Boussignac is silent regarding a breathing signal provided by a pressure detector located on the internal surface of said cylindrical wall. However, in fig. 1 Kimm teaches pressure sensor 62 located in endotracheal tube 46 [0047] that provides a breathing signal. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s internal surface of the cylindrical wall with a pressure sensor, as taught by Kimm, for the purpose of providing patient breathing monitoring [0048]. 

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 39 above, in further view of Richey, II (2002/0104536). 
Regarding claim 40, the modified Boussignac is silent regarding that said end tidal CO2 measurement provides a triggering signal for the jet ventilator to synchronize the jet pulse from the jet ventilator with spontaneous breathing of the subject. However, Richey teaches a CO2 monitor coupled to a bi-level source to initiate a higher pulse when a subject inhales or breathes in air [0007]-[0008]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's CO2 monitor and jet ventilation source with a coupling between the two to initiate a pulse when the subject inhales, as taught by Richey, for the purpose of providing timing respiratory therapy. 

Claims 41-43 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk and Boussignac, as applied to claim 30 above, in further view of Richey, II (2002/0104536). 
Regarding claim 41, the modified Boussignac discloses providing the system of claim 30 ( see rejection of claim 30); within a nasal airway of said subject ([0027] Boussignac), positioning the system ([0027] Boussignac); initiating jet ventilation through said jet catheter tube using the jet ventilator or device ([0009] Boussignac); detecting within the tube lumen an end tidal CO2 ([0047] Boussignac), but is silent regarding using the measurement to provide a triggering signal for the jet ventilator or device to initiate a jet pulse when the subject inhales or breathes in air. However, Richey teaches a CO2 monitor coupled to a bi-level source to initiate a higher pulse when a subject inhales or breathes in air [0007]-[0008]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's CO2 monitor and jet ventilation source with a coupling between the two to initiate a pulse when the subject inhales, as taught by Richey, for the purpose of providing timing respiratory therapy. 
Regarding claim 42, the modified Boussignac discloses that the subject is afflicted with a disease or condition resulting in compromised breathing ([0027] Boussignac).
Regarding claim 43, the modified Boussignac discloses that the disease or condition is respiratory depression, apnea, hypoxia, hypercapnia, or any combination thereof ([0027] Boussignac).
Regarding claim 46, the modified Boussignac discloses that the subject is undergoing tracheal intubation ([0027] Boussignac). 

Claim 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk, Boussignac and Richey, as applied to claim 41 above, in further view of Angelico et al. (2014/0034054). 
Regarding claim 44, the modified Boussignac is silent regarding that the subject is obese. However, Angelico teaches varying respiratory therapy to a user if they are obese. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's subject with an obese subject, as taught by Angelico, for the purpose of providing appropriate therapy depending on the size of the user. 
Regarding claim 45, the modified Boussignac is silent regarding that the subject is in a prone position. However, in fig. 1 Angelico teaches a subject in a prone position. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac’s subject position with a subject in the prone position, as taught by Angelico, for the purpose of providing comfort to the user and ease of delivery of respiratory therapy to a user. 

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boussignac, Guyuron, Waters, Rutter, Banner, Enk, Boussignac and Richey, as applied to claim 41 above, in further view of Villareal et al. (2002/0069877). 
Regarding claim 47, the modified Boussignac is silent regarding that the subject is under heavy sedation during a surgery. However, Villareal teaches a subject is under heavy sedation during a surgery receiving jet ventilation [0036][0042]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Boussignac's subject with a subject under heavy sedation during a surgery, for the purpose of providing respiratory therapy to a user during surgery if needed.

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. 
	Applicant argues on page 10 that Enk fails to teach that the inflatable cuff extends substantially along the external surface of the cylindrical wall. Applicant points to paragraph 65 of their specification which states in part that the length of the balloon cuff may be almost the entire depth of the device.
	Applicant’s arguments are not persuasive since Enk’s inflatable cuff 9 extends along the external surface of the cylindrical wall as shown in fig. 1 and 3 and as described in paragraph 54 of Enk “At a slight distance from the open end 3 of the ventilation channel 2, an expansion body 9, particularly in the form of a cuff, is arranged about the outer surface.” The claim language does not require that that the balloon cuff extend along a specified length or a majority of the tube wall, but rather just that that cuff extends along the tube some amount or at some point. The definition of the word “along” is 2. at a point at the end or on the length of. There's a post-box somewhere along this street. Kernerman English Multilingual Dictionary © 2006-2013 K Dictionaries Ltd. Therefore, Enk’s inflatable cuff extending along the external surface of a cylindrical wall as in figures 1 and 3 meets applicant’s claim language. 
	Applicant argues on pages 10-11 that Boussignac ‘935 only teaches a sensor for detecting the patient’s exhalation, not inhalation, and therefore fails to teach a pressure sensor coupled to a jet ventilator to initiate a jet pulse when a subject inhales or breathes in air and to synchronize the jet pulse with the subject’s breathing. Applicant argues that claim 1 does require a sensor that detects a patient’s inhalation. 
	This argument is not taken well since claim 1 does not require that the sensor detect a patient’s inhalation, but rather deliver a jet pulse during inhalation based on a pressure detector. Therefore, Boussignac ‘935 meets the claim limitation above since Boussignac ‘935 delivers a jet pulse when a subject inhales or breathes in air and synchronizes the jet pulse with the subject’s breathing since Boussignac ‘935’s valve closes during exhalation and opens during inhalation based on the pressure detector (Col. 3, ll. 37-47 Boussignac ‘935).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785